Where — in an action for damages growing out of a collision between the truck of the plaintiffs, driven by their servant, and the truck of the defendants, driven by their servant, which collision resulted in property damage to the plaintiffs' truck and personal injuries to the defendant's servant — it appears that the plaintiffs and the defendants' servant entered *Page 541 
into an agreement whereby the defendants' servant, in consideration of the payment of a certain sum by the plaintiffs, released the plaintiffs from all claims, anticipated and unanticipated, growing out of the collision, the release constitutes a settlement of the plaintiffs' claims against the servant, and a settlement of the plaintiffs' claims against the servant necessarily constitutes a release of the defendants, as there can be only one satisfaction of the same injuries.
                        DECIDED DECEMBER 5, 1949.
C. L. Giles and Paul A. Harper, a partnership doing business as Leeds Motor Company, brought an action for damages against H. V. Smith and Samuel G. Moss Jr., a partnership doing business as Delux Cleaners. The recovery sought in the petition, as amended, was for the damage to, and the loss of the use of the plaintiffs' truck, resulting from a collision between the plaintiffs' truck and the defendants' truck, which collision was allegedly due solely to the negligence of the defendants' driver, J. W. Jackson. The defendants answered, denying liability and alleging that the collision was due solely to the negligence of the plaintiffs' driver, and sought a recovery for the damage done to their truck; and, by way of a plea in bar, alleged: The plaintiffs settled with the said Jackson [defendants' driver] for all injuries and loss of earnings suffered by the said Jackson as a result of said collision, and paid to the said Jackson . . $275, taking a release from him relieving the said plaintiffs of all claims, anticipated and unanticipated, of the said Jackson resulting from said accident." The plaintiffs demurred to, and moved to strike, the paragraphs of the answer setting up the plea in bar. The demurrer was overruled, and the plaintiffs filed their exceptions pendente lite.
Upon the trial of the case, the court directed a verdict for the defendants in the main case, and left the cross-action for the determination of the jury, which returned a verdict for the plaintiffs. The plaintiffs filed in the main case, their motion for a new trial, which was overruled, and they excepted.
1. (a) A master is liable for the torts of *Page 542 
his servant committed within the scope of his employment. Code § 105-108.
(b) A servant, as a wrongdoer, is liable individually for a tort committed within the scope of his master's business.Southern Railway Co. v. Grizzle, 124 Ga. 735
(53 S.E. 244).
(c) A master and his servant may be jointly sued for damages resulting solely from the negligence of the servant. SouthernRailway Co. v. Grizzle, supra; Southern Railway Co. v.Harbin, 135 Ga. 122 (68 S.E. 1103); Fowler v. NationalCity Bank of Rome, 49 Ga. App. 435 (176 S.E. 113).
(d) The liability of the master and of the servant is joint and several.
(e) Although the liability of the master and the servant is joint and several, the same principles apply to them in an action based solely on the negligence of the servant as would apply in actions against joint tort-feasors. McLaughlin v. Siegel,166 Va. 374 (185 S.E. 873).
(f) A single wrongful or negligent act which injures both one's person and his property gives but a single cause of action (Georgia Ry c. Co. v. Endsley, 167 Ga. 439, 145 S.E. 851;Western  Atlantic R. Co. v. Atkins, 141 Ga. 743,82 S.E. 139), in the absence of a waiver by the defendant as to the bringing of separate suits for the injuries to his person and to his property. Georgia Ry. c. Co. v. Endsley, supra.
(g) A settlement of the personal damage will bar an action for damages on account of injuries to the property, where the property and personal damages are the result of a single wrongful or negligent act. Western  Atlantic R. Co. v. Atkins, supra.
(h) "Damages are given as compensation for the injury done." Code § 105-2001.
(i) "There can, however, be but one satisfaction of the same damage or injury; and if . . the plaintiff proceeds, for a consideration, to fully settle and satisfy his claim against one [joint tort-feasor], he can not by the terms of such accord and satisfaction, where the injury or damage complained of is the same, limit the release to the defendant thus dealt with, but in such a case the claim itself becomes extinguished. Donaldson v.Carmichael, 102 Ga. 40 (2) (29 S.E. 135); 1 C. J. 536."Griffin Hosiery Mills v. United Hosiery Mills, 31 Ga. App. 450
(120 S.E. 789); Edmondson v. Hancock, 40 Ga. App. 587
(151 S.E. 114). *Page 543 
(j) Where the liability, if any, of the master to a third person is purely derivative and dependent entirely upon the principle of respondeat superior, and although not technically a joint tort-feasor, the master may be sued alone or jointly with the servant, but a judgment in favor of the servant on the merits (and by analogy, a release of the servant from liability, 35 Am.Jur. 963, § 534) will bar an action against the master, where the injury and damage are the same. Southern Railway Co. v.Harbin, 135 Ga. 122 (68 S.E. 1103); Roadway Express Inc.
v. McBroom, 61 Ga. App. 223 (6 S.E.2d 460); SouthernRailway Co. v. Nix, 62 Ga. App. 119 (8 S.E.2d 409);Southern Railway Co. v. Grizzle, supra; Kalil v. Spivey,70 Ga. App. 84 (27 S.E.2d 475).
Taking the allegations of the defendant's answer as true as against the demurrer, and applying the aforestated principles of law to the facts of this case, the court did not err in overruling the demurrer. It is alleged in the answer that "the plaintiffs settled with the said Jackson [the defendants' servant] for all injuries and loss of earnings suffered by the said Jackson as a result of said collision, and paid to the said Jackson the sum of . . $275 taking a release from him relieving the said plaintiffs of all claims, anticipated and unanticipated, of the said Jackson resulting from the said accident." This release of the plaintiffs by Jackson from all claims by him growing out of the collision, and the payment of the $275 by the plaintiffs, constituted a settlement of all claims between the parties growing out of the collision, the plaintiffs' claims against Jackson as well as Jackson's claims against the plaintiffs, and this included the plaintiffs' claims for property and personal damage. It would be anomalous indeed for the plaintiffs to pay Jackson the $275 and then sue him to recover the very money that they had paid him. Therefore, if Jackson was released from all liability growing out of the collision by virtue of the release and settlement, the defendants were necessarily released. The plaintiffs' claims had been satisfied, and they could not have more than one satisfaction for the same injuries. The plea of the release was a complete defense to the plaintiffs' action, and the court did not err in overruling the demurrer to the answer, nor in admitting evidence in support of the plea, nor in directing a verdict for the defendants on the main case, under the uncontradicted *Page 544 
evidence that the plaintiffs and Jackson had settled their respective claims growing out of the collision by the execution of the release and the payment of the $275.
In view of the foregoing rulings, it is unnecessary to pass on the other special grounds of the motion for a new trial, and the general grounds are not insisted upon. It follows that the court did not err in overruling the motion for a new trial.
Judgment affirmed. Gardner and Townsend, JJ., concur.